Citation Nr: 1639837	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-23 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as a result of military sexual trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1980 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, claimed as secondary to a military sexual trauma.  Unfortunately, remand is again necessary to address noncompliance with the Board's prior remand order, as the appellant has a right to substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Specifically, in its June 2014 remand instructions, the AOJ was requested to afford the Veteran a VA psychiatric examination.  The claims file and Virtual VA records were, according to the Board's explicit order, to be made available to the examiner in conjunction with the examination.  According to the October 2015 VA examination report, however, the Veterans Benefits Management System (VBMS) and Virtual VA electronic records systems were "down" at the time of the examination and the examiner was unable to review these records.  The examiner did state, however, that she was able to review the Veteran's VA treatment records in CAPRI and CPRS, and her opinion was solely based on review of those records, as well as her interview with the Veteran.  

The Board acknowledges that generally, remand compliance by the AOJ need not be perfect.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (explaining that it is substantial compliance, not perfect compliance, which is required under the holding in Stegall).  In the present case, however, pertinent records found in VBMS and Virtual VA which may have impacted the examiner's opinion were not available for her review.  These records included the Veteran's extensive private psychiatric treatment records, service personnel records, and service treatment records.  Remand is therefore necessary in order to obtain an addendum to the October 2015 VA examination report.  

Next, the Board notes the October 2015 examination report contains an internal contradiction.  On the first page of the report, in response to the question "Does the Veteran have a diagnosis of PTSD that conforms to DSM-5 [Diagnostic and Statistical Manual of Mental Disorders] criteria based on today's evaluation?", the examiner checked "Yes".  Under "Remarks", however, the examiner opined that "the [Veteran] does not meet the criteria for a diagnosis of PTSD."  As such, clarification is required.  

Accordingly, the case is REMANDED for the following action:

1.  Return the appeal to the examiner who conducted the October 2015 examination, if available.  If that examiner is no longer available, a similar expert may be substituted.  The claims file and Virtual VA records must be made available to and reviewed by the examiner prior to completion of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner is asked review the entire claims file and address the questions posed by the Board's June 2014 remand order, which were: 

(a)  Diagnose any current acquired psychiatric disorders, to include posttraumatic stress disorder.  The examiner must provide a full explanation of why the stressor claimed by the Veteran does or does not meet Criterion A (i.e., whether it is adequate to support a diagnosis of posttraumatic stress disorder).  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder had onset during or is caused by the Veteran's period of active military service.  

The examiner is asked to provide a complete rationale for any opinion offered, including discussion of the facts of this case and any medical studies or literature relied upon.  The examiner is advised that the Veteran is competent to report symptoms and that her statements regarding the onset of symptoms related to any current acquired psychiatric disorders should be addressed.  If unable to provide any requested opinion without resorting to mere speculation, explain why that is the case.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

